     Case 2:19-cv-00045-SAB    ECF No. 119    filed 07/13/20   PageID.2277 Page 1 of 6



 1                                                                   FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                               Jul 13, 2020
                                                                SEAN F. MCAVOY, CLERK

 4
 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 TRI-CITY RAILROAD COMPANY,                     No. 2:19-CV-00045-SAB
 9 LLC, a Washington limited liability
10 company,
11        Plaintiff,                              ORDER ADDRESSING
12        v.                                      PENDING MOTIONS
13 PREFERRED FREEZER SERVICES OF
14 RICHLAND, LLC, a Delaware limited
15 liability company
16        Defendant.
17
18        Before the Court are Plaintiff’s Motion for Partial Summary Judgment, ECF
19 No. 70; Defendant’s Motion for Summary Judgment, ECF No. 81; Defendant’s
20 Motion for Summary Judgment to Dismiss Plaintiff’s Amended Complaint, ECF
21 No. 85, and Plaintiff’s Motion to Strike, ECF No. 103. The telephonic hearing was
22 held on the motions on July 9, 2020. Ryan W. Reynolds represented Plaintiff and
23 Mark B. Tuvim represented Defendant.
24                               Background Summary
25        Defendant Preferred Freezer Services of Richland owns a freezer warehouse
26 facility near Richland, Washington. The facility includes a railyard. In 2016,
27 Plaintiff Tri-City Railroad entered into a “Rail Service Management and Track Use
28 Agreement” with Defendant, in which Plaintiff agreed to provide switching

      ORDER ADDRESSING PENDING MOTIONS ~ 1
     Case 2:19-cv-00045-SAB     ECF No. 119     filed 07/13/20   PageID.2278 Page 2 of 6



 1 services at the railyard. In exchange, Plaintiff would receive exclusive use of the
 2 tracks. Plaintiff asserts Defendant breached the Agreement by failing to facilitate
 3 third party payments to it for use of the tracks and by separately leasing the tracks
 4 to others. Defendant argues Plaintiff breached the Agreement and is bringing a
 5 breach of contract counterclaim.
 6                                    Motion Standard
 7        Summary judgment is appropriate “if the movant shows that there is no
 8 genuine dispute as to any material fact and the movant is entitled to judgment as a
 9 matter of law.” Fed. R. Civ. P. 56(a). There is no genuine issue for trial unless
10 there is sufficient evidence favoring the non-moving party for a jury to return a
11 verdict in that party’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
12 (1986). The moving party has the initial burden of showing the absence of a
13 genuine issue of fact for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
14 If the moving party meets its initial burden, the non-moving party must go beyond
15 the pleadings and “set forth specific facts showing that there is a genuine issue for
16 trial.” Anderson, 477 U.S. at 248.
17        In addition to showing there are no questions of material fact, the moving
18 party must also show it is entitled to judgment as a matter of law. Smith v. Univ. of
19 Wash. Law Sch., 233 F.3d 1188, 1193 (9th Cir. 2000). The moving party is entitled
20 to judgment as a matter of law when the non-moving party fails to make a
21 sufficient showing on an essential element of a claim on which the non-moving
22 party has the burden of proof. Celotex, 477 U.S. at 323. The non-moving party
23 cannot rely on conclusory allegations alone to create an issue of material fact.
24 Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993).
25        When considering a motion for summary judgment, a court may neither
26 weigh the evidence nor assess credibility; instead, “the evidence of the non-movant
27 is to be believed, and all justifiable inferences are to be drawn in his favor.”
28 Anderson, 477 U.S. at 255.

      ORDER ADDRESSING PENDING MOTIONS ~ 2
     Case 2:19-cv-00045-SAB     ECF No. 119    filed 07/13/20   PageID.2279 Page 3 of 6



 1        When parties submit cross-motions for summary judgment, each motion
 2 must be considered on its own merits. Fair Housing Council of Riverside Cty., Inc.
 3 v. Riverside Tow, 249 F.3d 1132, 1136 (9th Cir. 2001) (citation omitted). In doing
 4 so, the Court must review the evidence submitted in support of each cross-motion.
 5 Id. Also, while the filing of cross-motions for summary judgment suggests both
 6 parties are asserting that there are no uncontested issues of material fact, the court
 7 must independently determine whether disputed issues of material fact are present.
 8 Id.
 9                                    Applicable Law
10        Washington follows the objective manifestation theory of contracts, focusing
11 on the objective manifestation of the agreement, rather than the less precise
12 subjective intent of the parties. Hearst Comm’ns, Inc. v. Seattle Times Co., 154
13 Wash. 2d 493, 503 (2005). When interpreting a contract under Washington law,
14 the Court attempts to “ascertain the parties’ intentions and give effect to their
15 intentions.” Taylor-Edwards Warehouse & Transfer Co. of Spokane, Inc. v.
16 Burlington N., Inc., 715 F.2d 1330, 1334 (9th Cir. 1983) (citing Jones v.
17 Hollingsworth, 88 Wash. 2d 322, 326 (1977)).
18        Words in a contract are given their ordinary, usual, and popular meaning
19 unless the entirety of the agreement clearly demonstrates a contrary intent. Hearst
20 Comm’ns, 154 Wash.2d at 504. Courts should interpret what was written, not what
21 was intended to be written, id., and interpret contract language to give reasonable,
22 fair, just, and effective meaning to all manifestations of intention. Pub. Util. Dis.
23 No. 1 of Lewis Cty. v. Wash. Pub. Power Supply Syst., 104 Wash. 2d 353 (1985).
24 Under Washington law, extrinsic evidence is only admissible “as to the entire
25 circumstances under which the contract was made, as an aid in ascertaining the
26 parties’ intent.” Berg v. Hudesman, 115 Wash. 2d 657, 667 (1990). When a
27 contract is unambiguous and its formation is undisputed, the interpretation of the
28 contract is a question of law that is appropriate for resolution on summary

      ORDER ADDRESSING PENDING MOTIONS ~ 3
     Case 2:19-cv-00045-SAB      ECF No. 119    filed 07/13/20   PageID.2280 Page 4 of 6



 1 judgment. Id. On the other hand, summary judgment is improper if the parties’
 2 written contract, viewed in light of the parties’ other objective manifestations, has
 3 two or more reasonable but competing meanings. Diamond B. Constructors, Inc. v.
 4 Granite Falls Sch. Dist., 117 Wash. App 157, 161 (2003).
 5        Under Washington law, a party must prove three elements to establish a
 6 breach of contract claim: (1) the existence of a valid contract; (2) a breach of that
 7 contract; and (3) damages. Univ. of Wash. v. Gov. Empl. Ins. Co., 200 Wash. App.
 8 455, 467 (2017). A material breach is one that substantially defeats a primary
 9 function of the contract. Top Line Builders, Inc. v. Bovenkamp, 179 Wash. App.
10 794, 808 (2014). The materiality of a breach is a question of fact. Id.
11                                         Analysis
12        Previously, the Court held there is no dispute that the 2016 Agreement
13 grants Plaintiff exclusive use of Defendant’s tracks. ECF No. 66. However, there
14 were questions of material fact regarding what that means. Id. Plaintiff argues
15 Paragraph 4a and Paragraph 13 of the 2016 Agreement impose a duty on
16 Defendant, as owner of the tracks, to enforce the exclusivity clause by facilitating
17 payments from third party users of their tracks. Defendant responds that Plaintiff
18 waived any claims with respect to the exclusivity clause because it acquiesced to
19 the presence of the third parties on the tracks.
20        While it is clear the 2016 Agreement does not explicitly require Defendant
21 to take steps to facilitate payments from third-party users of the track, the parties’
22 intention regarding whether this clause imposes a duty on Defendant depends, in
23 part, on the meaning of “exclusive use of the tracks.” The Court has already held
24 this is a question for the jury to decide. Similarly, the intent of the parties with
25 respect to the scope of the duty of good faith and cooperation set forth in Paragraph
26 13 is not clear and will need to be determined by the jury. Similarly, genuine issues
27 of material fact exist as to whether Plaintiff voluntarily consented to the presence
28 of third parties’ railcars. For these reasons, Plaintiff’s Motion for Partial Summary

      ORDER ADDRESSING PENDING MOTIONS ~ 4
     Case 2:19-cv-00045-SAB    ECF No. 119    filed 07/13/20   PageID.2281 Page 5 of 6



 1 Judgment, ECF No. 70, is denied.
 2        Genuine issues of material fact exist as to whether Plaintiff materially breach
 3 the 2016 Agreement. As such, Defendant’s Motion for Summary Judgement on its
 4 counter breach of contract claim, ECF No. 81, is denied.
 5        With respect to Defendant’s Motion for Summary Judgment to Dismiss
 6 Plaintiff’s Amended Complaint, the Court cannot determine as a matter of law that
 7 Plaintiff’s breach of contract and trespass claims should be dismissed because
 8 genuine issues of material fact exist that preclude summary judgment. The Court
 9 agrees, however, that Plaintiff’s Second Request for Declaratory Judgment claim is
10 moot and Plaintiff’s Fourth Request for Declaratory Judgment is premature. As
11 such, the Court grants Defendant’s Motion for Summary Judgment to Dismiss
12 Plaintiff’s Amended Complaint, ECF No. 85, with respect to Plaintiff’s Second
13 Request for Declaratory Judgment and Fourth Request for Declaratory Judgment.
14 //
15 //
16 //
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28        Accordingly, IT IS HEREBY ORDERED:

        ORDER ADDRESSING PENDING MOTIONS ~ 5
     Case 2:19-cv-00045-SAB   ECF No. 119   filed 07/13/20   PageID.2282 Page 6 of 6



 1        1.   Plaintiff’s Motion for Partial Summary Judgment, ECF No. 70, is
 2 DENIED.
 3        2.   Defendant’s Motion for Summary Judgment, ECF No. 81, is
 4 DENIED.
 5        3.   Defendant’s Motion for Summary Judgment to Dismiss Plaintiff’s
 6 Amended Complaint, ECF No. 85, is GRANTED, in part, and DENIED, in part,
 7        4.   Plaintiff’s Motion to Strike, ECF No. 103 is DENIED, with leave to
 8 renew.
 9        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
10 and forward copies to counsel.
11        DATED this 13th day of July 2020.
12
13
14
15
16
17
                                       Stanley A. Bastian
                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28

      ORDER ADDRESSING PENDING MOTIONS ~ 6
